Case 2:19-cv-13401-ES-SCM Document 10 Filed 11/14/19 Page 1 of 2 PageID: 101




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
MALIBU MEDIA, LLC,

      Plaintiff,
v.                                             Case No. 2:19-cv-13401-ES-SCM

JOHN DOE, subscriber assigned IP
address 24.228.232.123,

      Defendant.
                                       /

           PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                  WITH PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

John Doe was assigned the IP Address 24.228.232.123. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

                                           1
Case 2:19-cv-13401-ES-SCM Document 10 Filed 11/14/19 Page 2 of 2 PageID: 102


      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

      Dated: November 14, 2019               Respectfully submitted,

                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.
                                             Patrick J. Cerillo, LLC
                                             4 Walter Foran Blvd., Suite 402
                                             Flemington, NJ 08822
                                             Attorney ID No. 01481-1980
                                             T: (908) 284-0997
                                             F: (908) 284-0915
                                             pjcerillolaw@comcast.net
                                             Attorneys for Plaintiff



                           CERTIFICATE OF SERVICE

      I hereby certify that on November 14, 2019, I electronically filed the

foregoing document with the Clerk of the Court and all parties using the CM/ECF

system. Participants in the case who are registered CM/ECF users will be served

by the CM/ECF system.


                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.




                                         2
